DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 3, “feline animal” should be changed to --feline--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “administering about 5 to about 70 grams of a pet food composition or pet food compositions to the feline animal at multiple intervals throughout the day” in lines 2-3. It is unclear if the amount identified in grams if for each of the multiple intervals, or the total number throughout the day. Paragraph [0023] of the specification states “in each interval”, and examiner suggests adding language to that 
The term "about 5 to about 70 grams" in claims 1 and 9 is a relative term which renders the claim indefinite.  The term "about” is not defined by the claim, the specification provides multiple standards for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is indefinite because it is unclear how close the number has to be to the “about” identified number? For examination purposes, the limitation is being read as being in the range of -10% to +10% of the referenced number.
The term "regular basis" in claims 6 and 12 is a relative term which renders the claim indefinite.  The term "regular basis” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is indefinite because it is unclear whether the “regular basis” is referring to the time of the multiple intervals, or how many days, weeks, months, years, and then to what frequency? For examination purposes, the limitation is being read as the administration is being provided at multiple intervals approximately at the same times each day.  
Claim 9 recites the limitation “method of increasing daily food intake” in line 1. It is unclear from what level is the daily food intake increasing.  
Claims 2-5, 7-8, 10-11, and 13-15 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Codi (https://todaysveterinarynurse.com/articles/managing-feline-chronic-kidney-disease/, January 2016) in view of Friesen et al. (US 9149062).
Regarding claim 1, Codi discloses a method for treating a feline with renal disease (Title of article refers to the treatment of felines with kidney disease), the method comprising orally administering pet food composition or pet food compositions to the feline animal at multiple intervals throughout the day (p. 4, lines 14-15, above Box 1, feeding several small meals (several meaning more than two)).
Codi does not explicitly teach orally administering about 5 to about 70 grams of the pet food composition or pet food compositions. 
Friesen et al. teaches orally administering about 5 to about 70 grams of the pet food composition or pet food compositions (Example 2, Feline Study includes tables in cols. 15 and 16 that include amounts within the range of 5 to 70 grams). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of pet food composition(s) orally administered in the method of Codi to be within the range of about 5 to about 70 grams as taught by Friesen et al. in order to provide proper nutrition to the feline.   
Regarding claim 2, Codi as modified by Friesen et al. teaches (references to Codi) wherein the multiple intervals include at least three separate feedings (p. 4, lines 14-15, above Box 1, feeding several small meals (several meaning more than two)). 
Regarding claim 4, Codi as modified by Friesen et al. teaches (references to Codi) wherein the administering increases total daily food consumption by the feline as compared to a comparative feeding, wherein the comparative feeding administers the pet food composition or one of the pet food compositions at an interval of once per day (p. 4, lines 14-15, above Box 1, multiple feedings helps patients reach their energy 
Regarding claim 5, Codi as modified by Friesen et al. teaches (references to Friesen et al.) wherein the pet food composition is a complete and nutritionally balanced pet food (col. 14, lines 12-14). 
Regarding claim 7, Codi as modified by Friesen et al. teaches (references to Friesen et al.) wherein the administering includes a single pet food (col. 16, lines 15-22). 
Regarding claim 8, Codi as modified by Friesen et al. teaches (references to Codi) wherein the administering includes at least two different pet foods (p. 4, Energy Requirements and Calories section, lines 1-3).
Regarding claim 9, Codi discloses a method of increasing daily food intake for a feline (p. 3, Nutritional Management section), the method comprising orally administering pet food composition or pet food compositions to the feline at multiple intervals throughout the day (p. 4, lines 14-15, above Box 1, feeding several small meals (several meaning more than two)).
Codi does not explicitly teach orally administering about 5 to about 70 grams of the pet food composition or pet food compositions. 
Friesen et al. teaches orally administering about 5 to about 70 grams of the pet food composition or pet food compositions (Example 2, Feline Study includes tables in cols. 15 and 16 that include amounts within the range of 5 to 70 grams). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of pet food composition(s) orally 
Regarding claim 10, Codi as modified by Friesen et al. teaches (references to Codi) wherein the multiple intervals include at least three separate feedings per day (p. 4, lines 14-15, above Box 1, feeding several small meals (several meaning more than two)).
Regarding claim 11, Codi as modified by Friesen et al. teaches (references to Codi) wherein the method increases total daily food consumption by the feline as compared to a comparative feeding, wherein the comparative feeding administers the pet food composition or one of the pet food compositions at an interval of once per day (p. 4, lines 14-15, above Box 1, multiple feedings helps patients reach their energy requirements and reduces nausea, the nausea which would reduce the amount consumed).
Regarding claim 13, Codi as modified by Friesen et al. teaches (references to Codi) wherein the feline has renal disease, cancer, diabetes, hepatitis, anorexia, or a health condition that reduces appetite (Title).  
Regarding claim 14, Codi as modified by Friesen et al. teaches (references to Friesen et al.) wherein the administering includes a single pet food (col. 16, lines 15-22).
Regarding claim 15, Codi as modified by Friesen et al. teaches (references to Codi) wherein the administering includes at least two different pet foods (p. 4, Energy Requirements and Calories section, lines 1-3).
Claims 3, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Codi (https://todaysveterinarynurse.com/articles/managing-feline-chronic-kidney-disease/, January 2016) in view of Friesen et al. (US 9149062) and further in view of Deng et al. (Effects of feeding frequency and dietary water content on voluntary physical activity in healthy adult cats, Published Mar 2014).  
Regarding claim 3, Codi as modified by Friesen et al. does not explicitly disclose wherein the multiple intervals include at least four separate feedings. 
Deng et al. teaches multiple intervals include at least four separate feedings (Experiment 1, four meals a day). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for treating a feline with renal disease of Codi modified by Friesen et al. with four separate feedings as taught by Deng et al. in order to provide an increase in total physical activity (Deng et al.: Experiment 1, lines 1-3). 
Regarding claim 6, Codi as modified by Friesen et al. does not explicitly disclose wherein the pet food composition is administered to the feline on a regular basis. 
Deng et al. teaches the pet food composition is administered to the feline on a regular basis (Experiment 1 extended for a specific amount of days and additionally, the meals are administered at specific, regular times throughout each day). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the timing of the administration of Codi modified by Friesen et al. with the regularly timed administration taught by Deng et al. in order to provide a way to track progress in the feline. 
Regarding claim 12, Codi as modified by Friesen et al. teaches (references to Friesen et al.) wherein the pet food composition is a complete and nutritionally balanced pet food (col. 14, lines 12-14). 
Codi as modified by Friesen et al. does not explicitly teach the pet food composition is administered to the feline on a regular basis. 
Deng et al. teaches the pet food composition is administered to the feline on a regular basis (Experiment 1 extended for a specific amount of days and additionally, the meals are administered at specific, regular times throughout each day). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the timing of the administration of Codi modified by Friesen et al. with the regularly timed administration taught by Deng et al. in order to provide a way to track progress in the feline.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yamka et al. (WO 2006/074089) teaches composition for senior animals. Li et al. (US 2019/0240180) teaches treating renal disease in companion animals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643